On Application for Rehearing.
The utterances in another decision, to which applicant for a rehearing refers, are not pertinent. The Stewart Case, cited in the above opinion.
The decisions of this court established a difference between the right of appeal when recusation was ordered and when recusation was not ordered.
As before stated, in the last-cited case, recusation was not refused. It was not appealable, while in the present case it is different; recusation was refused.
In view of prior decisions, the reasoning and utterances do not apply in the present case. The two issues were different.
After having given the subject careful attention, the court unanimously concluded it advisable to put an end to interminable delays in matter of recusation.
Rehearing refused.